Name: Commission Regulation (EEC) No 89/89 of 16 January 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 89 Official Journal of the European Communities No L 13/21 COMMISSION REGULATION (EEC) No 89/89 of 16 January 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal* Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 4136/88 (4), Having regard to Council 'Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 0, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 f7), as last amended by Regulation (EEC) No 51 /89 ("); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor ­ Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. Hie amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (1#) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 17 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 362, 30. 12. 1988, p. 13. 0 OJ No L 167, 25. 7. 1972, p. 9. 0 OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 335, 7. 12. 1988, p. 18 . 0 OJ No L 9, 12. 1 . 1989, p. 14. 0 OJ No L 266, 28. 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 13/22 Official Journal of the European Communities 17. 1 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg} Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 18,137 18,221 18,384 18,546 18,786 18,631 2. Final aids : l \ \ \ (a) Seed harvested and processed in : \\  Federal Republic of Germany (DM) 43,25 43,45 43,84 44,23 44,80 44,70  Netherlands (Fl) 48,20 48,43 48,86 49,29 49,93 49,75  BLEU (Bfrs/Lfrs) 875,78 879,84 887,71 895,53 907,12 899,63  France (FF) 131,88 132,46 133,66 134,85 136,66 135,44  Denmark (Dkr) 158,49 159,21 160,64 162,06 164,18 162,79  Ireland ( £ Irl) 14,666 14,731 14,865 14,997 15,198 15,063  United Kingdom ( £) . 11,202 11,248 11351 11,440 11,599 11391  Italy (Lit) 28 024 28 146 28 315 28 439 28 827 28 189  Greece (Dr) 1 763,65 1 755,95 1 745,25 1 734,87 1 768,03 1 643,73 (b) Seed harvested in Spain and processed : I \  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 851,02 2 865,60 2 885,81 2 876,54 2 913,87 2 873,36 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 979,26 3 994,28 4 014,57 4 030,68 4 075,54 3 987,84 17. 1 . 89 Official Journal of the European Communities No L 13/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) : \  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 20,637 20,721 20,884 21,046 21,286 21,131 2. Final aids : I l \ (a) Seed harvested and processed in : \ I  Federal Republic of Germany (DM) 49,15 4935 49,74 * 50,14 50,70 50,61  Netherlands (Fl) 54,82 55,05 55,48 55,91 56,54 56,37  BLEU (Bfrs/Lfrs) 996,50 1 000,55 1 008,42 1 016,25 1 027,83 1 020,35  France (FF) 150,84 151,42 152,62 153,81 155,62 154,40  Denmark (Dkr) 180,59 181,31 182,74 184,16 186,28 184,90  Ireland ( £ Irl) 16,776 16,840 16,974 17,107 17,308 17,172  United Kingdom ( £) 12,889 12^36 13,039 13,127 13,287 13,079  Italy (Lit) 32 112 32 233 32 403 32 526 32 914 32 276  Greece (Dr) 2 135,64 2 127,95 2 117,25 2 106,87 2 140,02 2 015,73 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 474,98 474,98 474,98 474*98 474,98 474,98  in another Member State (Pta) 3 236,55 3 251,14 3 27134 3 262,07 3 299,40 3 258,89 (c) Seed harvested in Portugal and processed : \ I  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 449,28 4 464,30 4 484,59 4 500,70 4 545,56 4 457,86 No L 13/24 Official Journal of the European Communities 17. 1 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current - 1st period 2nd period 3rd period 4th period 1 2 3 4 5 1 . Gross aids (ECU) : \ - Spain 5,170 5,170 5,170 5,170 5,170  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 23,891 24,149 24,569 25,113 25,166 2. Final aids : \ (a) Seed harvested and processed in (') : \ \  Federal Republic of Germany (DM) 56,82 57,43 58,42 59,71 59,84  Netherlands (Fl) 63,43 64,11 65,22 66,66 66,80  BLEU (Bfrs/Lfrs) 1 153,62 1 166,08 1 186,36 1 212,63 1 215,19  France (FF) 175,72 177,65 180,86 185,03 185,36  Denmark (Dkr) 209,43 211,70 215,42 220,25 220,69  Ireland ( £ Irl) 19,545 19,759 20,116 20,581 20,617  United Kingdom ( £) 15,123 15,293 15,580 15,943 15,964  Italy (Lit) 37 491 37 905 38 515 39 298 39 359  Greece (Dr) 2 65330 2 677,17 2 715,16 2 778,47 2 772,33 (b) Seed harvested in Spain and processed : ||  in Spain (Pta) 797,28 797,28 797,28 797,28 797,28  in another Member State (Pta) 3 763,19 3 803,69 3 862,27 3 911,76 3 921,68 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 762,70 6812,13 6 884,09 6 977,04 6 985,80  in another Member State (Esc) 6 590,84 6 639,01 6 709,14 6 799,73 6 808,27 3. Compensatory aids : II  in Spain (Pta) 3 711,14 3 753,08 3 812,14 3 863,56 3 874,44 4. Special aid : li \  in Portugal (Esc) 6 590,84 6 639,01 6 709,14 6 799,73 6 808*27 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used (or converting final aids into die currency of the processing country when the latter is a country other than die country of production (value of 1 ECU) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,081910 2,078100 2,074630 2,071000 2,071000 2,060380 Fl 2,350120 2,346390 2343130 2,339530 2,339530 2,328920 Bfrs/Lfrs 43,621100 43,607300 43,599300 43,587900 43,587900 43,555300 FF 7,103000 7,108170 7,112770 7,117790 7,117790 7,132380 Dkr 8,025580 8,025890 8,026250 8,026460 8,026460 8,027250 £Irl 0,777653 0,777342 0,777359 0,777621 0,777621 0,778593 £ 0,644,699 0,646060 0,647250 0,648570 0,648570 0,652728 Lit 1 527,02 1 533,04 1 538,41 1 544,04 1 544,04 1 559,87 Dr 172,50000 173,95400 175,52000 177,03900 177,03900 182,01200 Esc 170,78100 17138000 172,05600 172,64100 172,64100 175,06900 Pta 131,15100 131,55100 132,04100 133,42000 133,42000 134,09900